DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to teach or suggest a fiber optic connector comprising a rear housing body of a rear connector housing piece having an exterior surface that is contoured with a funnel-shaped also including a unitary fiber bend radius limiting structure that flares, and the unitary fiber outwardly from the exterior surface of the rear housing body and flares outwardly from the central longitudinal axis along a curved profile, when considered in view of the rest of the limitations of the base claim.  Prior art such as USP5915056 that features a flexible boot with contoured exterior, but the boot is an external sleeve that would not have been considered part of a connector housing by a person of ordinary skill in the art and the flexible material used to make the boot also would not be a desirable material to serve the function of a rear spring stop for a ferrule assembly mounted within the connector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/CHARLIE Y PENG/Primary Examiner, Art Unit 3649